Determination insofar as it presents charge No. 1 for review unanimously annulled and charge No. 1 dismissed. Determination insofar as it presents charges No. 2 and No. 3 for review unanimously modified by eliminating the forfeiture of petitioner’s bond in the amount of $5,000 and, further, by reducing the penalty to a 30-day suspension and as so modified determination confirmed, without costs. Memorandum: In this article 78 proceeding, review is sought of respondent’s determination which canceled petitioner’s wholesale beer license and invoked a forfeiture of its bond in the amount of $5,000. This proceeding was transferred to this court pursuant to CPLR 7804 (subd. [g]). As to charge No. 1, the record is devoid of any evidence to sustain it and it should- be dismissed. While under the circumstances here present, the petitioner may have lacked an understanding of the need for the requirement of reporting any changes in stock ownership pursuant to rule 36 of the Authority (9 NYCRR 53.1) and subdivision 2 of section 99-d of the Alcoholic Beverage Control Law, there is evidence to sustain charges 2 and 3. In our opinion the penalty imposed was too severe in the light of all the circumstances. (Review of determination canceling license, transferred by order of Oneida Special Term.) Present — Goldman, P. J., Witmer, Gabrielli, Moule and Henry, JJ.